DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.
Specification
The disclosure is objected to because of the following informalities:
 -On Page 44 , line 23, “gest” should be changed to --guest--.  
 Appropriate correction is required.
Drawings
Figures 2A, 2B, 2C, 2D, 3A, 3B, 3C, 4A, 4B, 9, and 13 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color.  Therefore, applicant must be sure to use only black and white.
 
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 in claim(s) 
 in claim(s) 
 in claim(s) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 11 and 12, the claims recite the limitation “guest identification device”.  The specification fails to provide adequate written description of a corresponding structure used to accomplish the guest identification function performed by the “guest identification device.”  The specification recites only a “detachable external identification device” in reference to this device.  A mere restatement of function associated with a means-plus-function limitation in the specification without more description of the means that accomplish the function fails to provide adequate written description.  One skilled in the art would not understand the specification itself to disclose a structure capable of accomplishing the guest identification function corresponding to the claimed means-plus-function limitation “guest identification device” (See MPEP §§2163(II)(A)(3), 2181(IV)).  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 11 and 12, Claim limitation “guest identification device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶¶3-4)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by  (US 2008/0215209), hereinafter “”.
Regarding Claim , 
disclose:
1. A method of operating a moving object to which an identification device is applied, the method comprising:
receiving login information of a user of a plurality of users registered in the identification device (See at least: ¶¶; “The storage unit 22 prestores user identification information, which is identification information unique to a user or an associated user who possesses the portable device 20, facial feature information, which is indicative of the user's facial feature point, and environment setup information, which is indicative of the driving environment for the user.”; “Moreover, even when two or more users, each possessing the portable device 20, ride in the vehicle 100, the in-vehicle device 10 can set the driving environment of the vehicle 100 as the driving environment for the driver by identifying the driver based on the facial feature point.”);
determining a result of a login authentication procedure with respect to the user processed by identification device (¶¶),
wherein the login authentication procedure comprises identifying the user based on the login information (¶¶; “the personal identification device 41 identifies the facial feature information belonging to the driver (the facial feature information of the user who rides the vehicle 100), among the facial feature information items which are received from the in-vehicle device 10.”); and
controlling the moving object based on moving object control information corresponding to the identified user when the login authentication procedure is completed (¶¶). 
Regarding Claim , 
 disclose:
wherein the moving object control information comprises common information corresponding to the plurality of users registered in the identification device and user-specific information corresponding to each of the plurality of users registered in the identification device (¶¶; “In Step S1318, when it is determined that the contents of the environment setup information item are partially matching with each other, the flow proceeds to Step S1319. After transmitting, to the various control units 51-59, only the identical portion shared among the environment setup information item, the flow proceeds to Step S1320. As a result, only the identical portion which is common among the driving environment for each of users identified as the driver is set up.”; “Even when there exist two or more users who satisfy the identical determination condition, if there is a portion which is mutually common in the driving environment for each user, the in-vehicle device 10 sets up the driving environment of the vehicle 100 for the common portion, regardless of the external operation. For this reason, a part of the driving environment of the vehicle 100 can be set as the driving environment for the driver, without requesting the user to perform the selection operation.”).
Regarding Claim , 
 disclose:
wherein the moving object control information is updated based on moving object operation information of the identified user (¶¶).
Regarding Claim , 
 disclose:
wherein when at least one of the plurality of users registered in the identification device operates the moving object,
the common information and the user-specific information are stored, managed and updated based on the moving object operation information of the at least one of the plurality of users (¶¶). 
Regarding Claim , 
 disclose:
wherein when at least one of the plurality of users is registered in the identification device, the identification device receives user registration information corresponding to unique information of the user who has requested user registration (¶¶), and
performs a registration authentication procedure with respect to the user based on registration authentication information (¶¶) (See Figs 18A and 18B). 
Regarding Claim , 
 disclose:
wherein when the registration authentication procedure is completed, initial user information is generated based on the user registration information (¶¶). 
Regarding Claim , 
 disclose:
wherein the registration authentication information corresponds to information capable of being acquired from a user authorized for registration, and the initial user information includes the login information (¶¶). 
Regarding Claim , 
 disclose:
wherein the moving object control information is generated based on the initial user information (¶¶). 
Regarding Claim , 
 disclose:
wherein when a user is additionally registered in the identification device,
a server receives an additional request from the identification device and performs an additional authentication procedure with respect to the additionally registered user based on information received from a user device (¶¶). 
Regarding Claim , 
 disclose:
wherein the identification device is embedded in the moving object (¶¶). 
Regarding Claim , 
 disclose:
wherein when the moving object is turned on or riding of a user is detected, the moving object recognizes the identification device (¶¶). 
Regarding Claim , 
 disclose:
15. The method according to claim 1,
wherein when end of use of the moving object by the user is detected, the moving object control information is updated (¶¶). 
Regarding Claim , 
 disclose:
wherein the identification device receives the login information from a moving object or a user device and performs the login authentication procedure (¶¶). 
Regarding Claim , 
 disclose:
wherein the identification device receives login information from a user device via a network and performs a login authentication procedure with respect to the user, in a state in which the moving object is turned off or riding of the user is not detected (¶¶). 
Regarding Claim , 
 disclose:
A moving object to which an identification device is applied, the moving object comprising:
a transceiver () configured to transmit and receive a signal (¶¶); and
a processor configured to control the transceiver (¶¶; “control unit 11 transmits an identification information-sending request which is a request to the portable device 20 for the transmission of the user identification information, using a short distance radio communication in order to detect that the user is in a state of riding the vehicle 100. Consequently, when the portable device 20 exists in the communications area (when a user who possesses the portable device 20 has ridden the vehicle 100), the user identification information stored in the portable device 20 is transmitted to the in-vehicle device 10 concerned (Step S302 in the information-transmitting processing (FIG. 4) described later)”),
wherein the processor is configured to:
receive login information of a user of a plurality of users registered in the identification device (¶¶; “The storage unit 22 prestores user identification information, which is identification information unique to a user or an associated user who possesses the portable device 20, facial feature information, which is indicative of the user's facial feature point, and environment setup information, which is indicative of the driving environment for the user.”; “Moreover, even when two or more users, each possessing the portable device 20, ride in the vehicle 100, the in-vehicle device 10 can set the driving environment of the vehicle 100 as the driving environment for the driver by identifying the driver based on the facial feature point.”), and
determine a result of a login authentication procedure with respect to the user processed by identification device (¶¶),
wherein the login authentication procedure comprises identifying the user based on the login information (¶¶; “the personal identification device 41 identifies the facial feature information belonging to the driver (the facial feature information of the user who rides the vehicle 100), among the facial feature information items which are received from the in-vehicle device 10.”); and
control the moving object based on moving object control information corresponding to the identified user when the login authentication procedure is completed (¶¶). 
Regarding Claim , 
 disclose:
A system of operating a moving object (), the system comprising:
the moving object (); and
an identification device (),
wherein the moving object () is configured to:
receive login information of a user of a plurality of users registered in the identification device (¶¶; “The storage unit 22 prestores user identification information, which is identification information unique to a user or an associated user who possesses the portable device 20, facial feature information, which is indicative of the user's facial feature point, and environment setup information, which is indicative of the driving environment for the user.”; “Moreover, even when two or more users, each possessing the portable device 20, ride in the vehicle 100, the in-vehicle device 10 can set the driving environment of the vehicle 100 as the driving environment for the driver by identifying the driver based on the facial feature point.”),
determine a result of a login authentication procedure with respect to the user processed by identification device (¶¶), and
control the moving object based on moving object control information corresponding to the identified user when the login authentication procedure is completed  (¶¶),
wherein the identification device is configured to:
identify the user based on the login information, and perform the login authentication procedure with respect to the user (¶¶; “the personal identification device 41 identifies the facial feature information belonging to the driver (the facial feature information of the user who rides the vehicle 100), among the facial feature information items which are received from the in-vehicle device 10.”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. § 103 as being unpatentable over  as applied above, in view of  (US 2021/0354686), hereinafter Pan et al.
Regarding Claim , 
fails to explicitly disclose:
wherein when end of use of the moving object by the user is detected, the moving object is locked. 
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of  Namely, the technique of   (¶¶) in order to enhance security. 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in to enhance security. (See: MPEP 2143(I)(D)). 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
  - vehicle (including an autonomous vehicle and an automated vehicle), a drone, a mobility, a mobile office, a mobile hotel, or a personal air vehicle (PAV). (See PgPub: ¶¶)
 -  identification device may be at least one of a smart device, a smart module, a user identification module, and an identification module. In other words, the identification device may be a hardware configuration. Also, as an example, the identification device may be used for the above-described identification in a software configuration. Herein, as an example, the identification device may be a subscriber identity module (SIM). For example, the SIM applied to the moving object as the identification device may be at least one of a Mobility SIM (M-SIM), a Vehicle SIM (V-SIM), an embedded SIM (E-SIM) or a nano SIM. (See PgPub: ¶¶)
 - user device may mean a device supporting a communication function and possessed by the user except for the moving object. Herein, the user device may comprise a smartphone, a smart watch, a tablet PC, etc. and include all devices capable of performing communication with the identification device, but the present disclosure is not limited thereto. (See PgPub: ¶¶)
  - a detachable external identification device 1132. (See PgPub: ¶¶)
 - user login information may mean information for enabling a user identified from another user to access this identification device. Herein, the user login information may comprise a user ID, a password corresponding to the user ID, the iris information of the user, the fingerprint information of the user, information generated by the photo and image of the user, etc., brainwave information received from a brain-computer interface (BCI), but the present disclosure is not limited thereto. (See PgPub: ¶¶)
 - the common information may correspond to common information considering moving object identification even when a plurality of users is registered in one identification device 820. Herein, since it is unnecessary to distinguish each user with respect to the common information, the identification device may autonomously manage this. For example, vehicle status information may not differ between users and thus may be common information. (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747